TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-08-00554-CV


David Acosta, Appellant


v.


Wyanza Renee Acosta, Appellee




FROM THE COUNTY COURT AT LAW NO. 2 OF WILLIAMSON COUNTY

NO. 06-2408-FC2, HONORABLE JOHN McMASTER, JUDGE PRESIDING 



O R D E R


	Appellant David Acosta has filed a motion to abate the instant appeal pending
settlement.  In his motion, appellant states that his brief is due on March 2, 2009, but that the parties
have reached a settlement agreement and need additional time to sign and implement the agreement. 
Therefore, appellant requests this court to abate the appeal until March 24, 2009. 
	We construe appellant's motion as a motion to delay the briefing schedule.  The
motion is hereby granted, and appellant's brief is due March 24, 2009.  Subsequent briefing
deadlines shall be determined by the rules of appellate procedure.

					__________________________________________
					Jan P. Patterson, Justice

Before Justices Patterson, Pemberton and Waldrop
Filed:   March 11, 2009